Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 3/16/2020. 
Claims 1-20 are pending in the application.  
The information disclosure statements filed on 11/2/2021, 4/23/2021, and 3/16/2020 have been considered.
Claim Objections
Claims 1, 4, 6, 10, 13, 14, and 17 are objected to because of the following informalities:  Appropriate correction is required.
Claim 1, at line 10, it appears that “the plurality of predicted results comprise” needs to be changed to – the plurality of predicted results comprises--.  
Claim 4, at line 6, it appears that “the plurality of training sets are” needs to be changed to – the plurality of training sets is--.
Claim 6, at line 5, it appears that “the plurality of sample tags comprise” needs to be changed to – the plurality of sample tags comprises--.
Claim 10,  it appears that “the plurality of predicted results comprise” needs to be changed to – the plurality of predicted results comprises--.  Per claim 10, at the last step, “cleaning” needs to be changed to “clean.”
Claim 13, at line 8, it appears that “the plurality of training sets are” needs to be changed to – the plurality of training sets is--.
Claim 14, at line 4, it appears that “the plurality of sample tags comprise” needs to be changed to – the plurality of sample tags comprises--.
Claim 17, at line 10, it appears that “the plurality of predicted results comprise” needs to be changed to – the plurality of predicted results comprises--.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2, at line 5, it is not clear if “a corresponding decision tree” corresponds to the corresponding decision tree at line 2.  Interpretation: the corresponding decision tree.
Claim 5, 13 recite the limitation “the preset number”.  There is insufficient antecedent basis for this limitation in the claims.
Claim 11, at line 6, it is not clear if “a corresponding decision tree” corresponds to the corresponding decision tree at line 3.  Interpretation: the corresponding decision tree.
Per claims 3, 12, 14, these claims are rejected because they depend on claims 2, 11 and 13 respectively.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
While US20160019092 teaches  closing a background program by performing a specified operation in  response area, US20190095250 teaches recycling resources associated with an application that is determined to be not likely to be switched to the foreground, WO 2018152734 teaches clearing an application task list in the background according to a classification display result without having to clean one by one, ultimately, the prior arts of record, taken alone or in combination, do not teach at least  …extracting, according to a predetermined rule, feature information from the sample set to construct a plurality of training sets; training each of the plurality of training sets to generate a corresponding decision tree; predicting, with a plurality of decision trees generated, current feature information associated with the application and outputting a plurality of predicted results upon detecting that the application is switched to the background, wherein the plurality of predicted results comprise predicted results indicative of that the application is able to be cleaned up and predicted results indicative of that the application is unable to be cleaned up; determining whether the application is able to be cleaned up according to the plurality of predicted results; and cleaning up the application upon determining that the application is able to be cleaned up.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/               Primary Examiner, Art Unit 2193